Attachment to Advisory Action
The proposed amendment to claim 11 does not comply with 37 CFR 1.173(d) because of the use of strikethrough and double brackets.  Subject matter to be deleted should be enclosed in single brackets only.
The rejection of claim 21 under 35 U.S.C. 112, 2nd paragraph has not been addressed in the amendment.  Claim 21 continues to recite “a device” in line 2, and also “a device” in lines 9 and 16, rendering the claim indefinite as to whether the devices in lines 9 and 16 are the same as the one set forth in line 2, or if they are different devices.
The proposed amendment to claim 21 would overcome the rejection under 35 U.S.C. 112, 1st paragraph set forth in the previous Office action.